Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha Mandy on 2/1/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows:
1.         (Currently Amended) A magnetic seal assembly comprising
a metallic annular wear seal,
            a magnetic seal having a magnetic annular body extending between a contact face and a second face spaced apart across the magnetic annular body from the contact face, the magnetic annular body adjacent to and attracting the metallic annular wear seal into contact against the contact face, the metallic annular wear seal being rotatable relative to the contact face to generate heat at the contact face, the heat generated at the contact face creating a difference between a temperature of the magnetic annular body at the contact face and a temperature of the magnetic annular body at the second face;
            a retainer ring having an annular inner surface contacting an annular surface of the magnetic seal, the retainer ring having an outer surface, the retainer ring having a coefficient of thermal expansion different than a coefficient of thermal expansion of the annular body, the 
a seal housing having a seal between the seal housing and the outer surface of the retainer ring, the seal housing having a housing contact surface contacting the second face of the magnetic annular body.
2.         (Currently Amended) The magnetic seal assembly according to claim 1, wherein the retainer ring is mounted to the annular surface of the magnetic seal.
Cancel claims 4-10.
11.       (Currently Amended) The magnetic seal assembly according to claim 1, wherein an axial length of the retainer ring, along an axis of rotation of the magnetic seal assembly, is at least as long as an axial length of the annular surface of the magnetic seal.
12.       (Currently Amended) The magnetic seal assembly according to claim 1, wherein [[an]]the outer 
20.       (Currently Amended) The magnetic seal assembly according to claim 1, wherein part of the annular inner surface of the retainer ring is mounted to part of the annular surface of the magnetic seal, a remainder of the annular inner surface of the retainer ring spaced radially from a remainder of the magnetic annular body to form an annular gap.
22. (Currently Amended) A magnetic seal assembly comprising:
a metallic annular wear seal,

a retainer ring having an annular inner surface spaced apart from an outer surface, and a first retainer ring face spaced apart from a second retainer ring face, the retainer ring having a coefficient of thermal expansion different than a coefficient of thermal expansion of the magnetic annular body, the coefficient of thermal expansion of the retainer ring selected to constrain a thermal expansion of the magnetic annular body, part of the annular inner surface of the retainer ring contacting part of an annular outer surface of the magnetic annular body, a remainder of the annular inner surface of the retainer ring spaced from a remainder of the magnetic annular body to form an annular gap; and
a seal housing having a seal between the seal housing and the outer surface of the retainer ring, the seal housing having a contact surface contacting the second face of the magnetic annular body.
---------------------------------------------------------------------------------------------------------------------
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675